Citation Nr: 1146820	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable evaluation for headaches secondary to residuals of a fracture of the right zygoma.  

3.  Entitlement to an increased evaluation for residuals of a left femur fracture, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  The issues before the Board today were remanded in December 2010 for further evidentiary and procedural development.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran requested a personal hearing before the Board in his January 2007 substantive appeal (i.e., VA Form 9); however, he withdrew such request by letter dated in June 2008.  See 38 C.F.R. § 20.702(e) (2011).

The issue of entitlement to service connection for a traumatic brain injury has been raised by the record (i.e., the October 2011 Informal Hearing Presentation), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  While service department records establish that the Veteran incurred a head injury and was likely exposed to significant noise during service, left ear hearing loss was first shown many years after service in September 1991, and there is no competent, persuasive evidence or opinion that there exists a relationship between such disability and the Veteran's service, to include either his head injury or acoustic trauma.  

2.  At no time pertinent to the Veteran's February 2005 claim for increase have his service-connected headaches been manifested by prostrating attacks averaging at least one in 2 months.  

3.  At no time pertinent to the Veteran's February 2005 claim for increase has his service-connected residuals of a left femur fracture been manifested by more than a moderate knee or hip disability; there is no evidence of any malunion, nonunion, or false femur joint, flail hip joint, ankylosis of the hip, compensable limitation of motion of the hip, or additional functional impairment (including scarring) that warrants a higher rating.  

4.  The schedular criteria have been adequate to rate the disabilities under consideration at all points pertinent to this appeal. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for a compensable rating for headaches are not met at any time during this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2011).

3.  The criteria for a rating in excess of 20 percent for residuals of a left femur fracture are not met at any time during this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code (DC) 5255 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

Here, a review of the claims file reveals that letters sent to the Veteran in February 2005, August 2008, and December 2010 satisfied VA's duty to notify requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Specifically, these letters informed the Veteran of the evidence and information necessary to substantiate claims for service connection and increased ratings.  

Ideally, all of the notice contained in the aforementioned letters should have been sent prior to the initial adjudication of the Veteran's claims in June 2005.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, the Board finds that there is no prejudice in proceeding with its determination because, following the issuance of these letters, the entire record was reviewed and the Veteran's claims were readjudicated in a July 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim decided herein and providing an adequate VA examination, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2011).  Service treatment and personnel records have been associated with the claims file, as well as VA treatment records identified by the Veteran as relevant to the current issues on appeal.  The Veteran has not identified any additional relevant, outstanding evidence that needs to be obtained before deciding this appeal.  

Additionally, the Veteran was afforded VA examinations for the specific purpose of investigating the nature and etiology of any current left ear hearing loss and evaluating the current severity of his service-connected headaches and left femur fracture residuals.  The Board finds these examinations adequate for their purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, neurological and audiological examinations discuss the relevant medical history (as indicated by evidence of record and by the Veteran), the current findings, and whether an etiological relationship exists between any current left ear hearing loss and military service, to include acoustic trauma and/or an in-service head injury.  As for the Veteran's increased rating claims, April 1996 and January 2011 VA examination reports contain findings pertinent to the relevant rating criteria, as well as discussion regarding the impact of the Veteran's disabilities on any social or occupational functioning.  

Under the circumstances of this case, the Board is satisfied that VA has complied with its duty to notify and assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

II.  Compliance with Prior Board Remand(s)

As noted in the introduction, the Board previously remanded the issues on appeal in December 2010.  The purpose of this remand was to obtain a VA audiological examination that considered whether any current left ear hearing loss was related to military acoustic trauma, as well as to obtain new examinations of the Veteran's service-connected disabilities.  The AOJ was also directed to request that the Veteran provide any information regarding updated treatment records.  

With regard to the latter purpose, the aforementioned December 2010 VCAA letter specifically requested that the Veteran provide any additional information and evidence regarding his claims on appeal.  And, as previously discussed, VA examinations were obtained in December 2010 and January 2011 which the Board finds adequate for its determination.  Thus, it appears that there was substantial compliance with the relevant remand directives and the Board may continue with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

III.  Analysis

A.  Service Connection for Left Ear Hearing Loss

The Veteran reports that he was exposed to loud noise from combat and artillery training during service.  He also reports that he incurred a head trauma during a Jeep accident during service.  It is his contention that such noise exposure and/or head trauma resulted in bilateral hearing loss and tinnitus.  A review of the record reveals that the Veteran is already in receipt of service connection for tinnitus and right ear hearing loss.  Thus, the only issue remaining on appeal is whether any current left ear hearing loss disability was incurred during military service.  

Pertinent law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Additionally, certain chronic disabilities, such as hearing loss (diseases of the central nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  See also Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels of above 20 decibels indicate at least some degree of hearing loss.  Id.

At the outset, the Board notes that the Veteran's service personnel records show that he served as a cannoneer in the artillery at Fort Bragg from October 1967 to March 1968; he also served in the Republic of Vietnam from March 1967 to May 1967.  Under these circumstances, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with service.  See 38 U.S.C.A. § 1154(a) (West 2002) (due consideration must be given to the places, types, and circumstances of a veteran's service).  In addition to evidence of in-service acoustic trauma, there is sufficient evidence that the Veteran suffered a head injury during service; he is currently service-connected for a fracture to his right zygoma area with residual scarring, headaches, and facial neuropathy.  These facts notwithstanding, the Board finds that the record presents no basis for a grant of service connection for left ear hearing loss.

Here, the Veteran's service treatment records fail to reveal any complaints of ear problems or hearing loss during service.  Furthermore, his December 1968 separation audiogram does not show a left ear hearing loss disability as defined by VA and demonstrates no more than a 5 decibel threshold shift in any frequency when compared to the May 1966 enlistment audiogram.  (Note: The Board converted the Veteran's May 1966 service audiometric results from ASA units to ISO-ANSI units since it is presumed that any service audiometric results reported prior to November 1, 1967, were reported in ASA units.)  In addition to the audiogram, the December 1968 separation examination report reflects that the Veteran did not subjectively complain of any hearing loss at the time of service separation.  

Post-service, the earliest indication or record that the Veteran experienced any diminished hearing is a March 1990 claim for disability compensation in which he asserted a claim for bilateral hearing loss.  Prior to such date, there is no recorded complaint, including the Veteran's June 1969 claim for disability compensation and a July 1969 VA examination report in which it was documented that no hearing loss was noted.  Following receipt of the March 1990 claim for service connection, a September 1991 audiogram recorded pure tone thresholds, in decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
30
60
75
LEFT
15
15
25
60
65+

Given that at least one of the auditory thresholds in the relevant frequencies is greater than or equal to 40 decibels, the September 1991 audiogram establishes a left ear hearing loss disability for compensation purposes.  See 38 C.F.R. § 3.385.  
More recent audiological evidence, including the results of a December 2010 VA examination, show a continued decrease in the Veteran's left ear hearing.  In May 2001, the Veteran was given hearing aids by the VA.  

The above evidence reflects that a left ear hearing loss disability was not shown in service.  Similarly, such evidence also indicates that a left ear hearing loss disability was not shown for more than thirty years after service and well outside of the one-year period for presumption of the in-service incurrence of an organic disease of the nervous system.  See 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309(a).  The absence of in-service evidence of a hearing loss disability or evidence of such disability within the presumptive period is not, however, fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  

As noted above, the Veteran's service treatment records are silent for any complaints or treatment for hearing problems.  Additionally, post-service lay and medical evidence is negative for any mention of hearing loss problems for more than thirty years following service separation.  Such evidence, while not dispositive, weighs against the Veteran's claim that left ear hearing loss was incurred during service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

Significantly, moreover, there is no medical evidence indicating that the Veteran's left ear hearing loss is related to service, to include in-service head trauma and/or acoustic trauma.  None of the contemporaneous VA treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  Rather, the only competent evidence of record pertaining to the etiology of his left ear hearing loss are the opinions of the fee-basis audiologist who examined the Veteran on behalf of VA in December 2010 and the VA neurologist who examined him in April 1996.  

The December 2010 examination report reflects that the audiologist, following a review of the claims file and an interview and examination of the Veteran, opined that it is less likely as not that left ear hearing loss is the result of military noise exposure.  Such opinion was based on the fact that the Veteran's service treatment records showed no significant changes in pure tone thresholds between enlistment and separation, as opposed to his right ear, which showed significant worsening during service.  The April 1996 examination report indicates that the neurologist, following a similar review of the claims file and an interview and examination of the Veteran, concluded that there was no medical basis to attribute any left ear hearing loss to the Veteran's in-service head injury to the right side of his head.  

The above etiological opinions reflect consideration of both the medical and lay evidence and provide a reasonable basis for the conclusion reached.  Moreover, both opinions are based upon an accurate medical history of the Veteran (as provided by the Veteran and the claims file review), to include information pertaining to his in-service injuries (i.e., head trauma and acoustic trauma).  Finally, neither examiner relies solely on the fact that the Veteran's hearing was "normal" at separation in concluding that his current left ear hearing loss is not related to military service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Under these circumstances, the Board finds these opinions to be probative as to the issue of whether the evidence indicates that the Veteran's current left ear hearing loss is related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

To the extent that the Veteran, himself is asserting a relationship between his current disability and service, the Board notes that he does not have the appropriate training and expertise to provide an opinion as to whether a hearing loss disability that manifested more than thirty years after service is due to military noise or head trauma.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  And while the Board has considered the Veteran's competent lay assertions that his hearing problems first manifested during service, it notes that such lay evidence was considered by both the April 1996 and December 2010 examiner as it was reported to them by the Veteran, yet both concluded that his current left ear hearing is not attributable to service.  

Thus, with consideration of the probative VA examination reports, the length of time following service prior to a recorded diagnosis of left ear hearing loss, and the absence of any competent medical opinion suggesting a causal link to the Veteran's service, the Board finds the competent and probative evidence establishes that the Veteran does not have a left ear hearing loss that is medically related to his active duty service, to include any head or acoustic trauma incurred during service.  As such, his claim for service connection for this disability must be denied.  

In reaching the above conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Higher Ratings

Historically, the Veteran was in receipt of service-connected compensation benefits for residuals of a left femur fracture and headaches as secondary to service-connected residuals of a fracture of the right zygomatic arch, evaluated as 20 percent disabling and 0 percent disabling (noncompensable), respectively.  In February 2005, the Veteran submitted a written statement seeking an increase in the evaluations of both disabilities.  The 20 percent and 0 percent evaluations were continued and the Veteran appealed these ratings to the Board for appellate review.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Also, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Given the foregoing, each following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

(1)  Headaches

As noted above, the Veteran's service-connected headaches, awarded as secondary to residuals of a fracture of the right zygomatic arch, are rated as 0 percent disabling (noncompensable).  This rating has been assigned pursuant to Diagnostic Code (DC) 8100, which pertains to migraine headaches.  DC 8100 provides that a maximum 50 percent rating will be assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating will be assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating will be assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  Finally, a 0 percent (noncompensable) rating will be assigned for migraines with less frequent attacks.  38 C.F.R. § 4.124a, DC 8100 (2011).  

Historically, the Veteran reported monthly headaches, described as sharp in nature, that were located behind his right eye.  He indicated at the April 1996 VA examination that such headaches were not characterized by any additional symptoms, that they were not incapacitating, and that they were relieved by over-the-counter medications.  The impression of the VA examiner was chronic headaches associated with neuralgia.

More recent medical evidence dated since the Veteran's February 2005 increased rating claim was received reflects that he continues to report experiencing chronic headaches which are characterized by pain located behind his right eye; no additional symptoms have been reported.  The Veteran indicated at the January 2011 VA examination that such headaches occur approximately 2 to 3 times per month and that he will take either over-the-counter medications such as Aleve or pain medication prescribed for other disabilities to relieve the pain.  The Veteran also reported that he will lie down and rest if a headache occurs while he is at home.  The January 2011 VA examiner noted that the Veteran's headaches are not considered migraines and that the attacks described by the Veteran could not be considered prostrating to the extent that ordinary activity was possible during a headache.  The impression was headaches that are not typical of muscle tension, but that have some migraine-like symptoms.  No time was reported as being lost from work due to headaches, however, decreased concentration was a noted side effect.  

Considering the pertinent evidence in light of the applicable rating criteria, the Board finds that a compensable rating for service-connected headaches is not warranted at any time during this appeal.  In so finding, the Board observes that while the competent lay and medical evidence suggests the Veteran's headaches occur 2 to 3 times per month, it also indicates that his headaches are not prostrating in nature, as contemplated for higher ratings.  

To the extent that the Veteran is reporting an increase in the severity of his disability, the Board acknowledges that the frequency of his headaches has clearly increased since his last evaluation.  However, to the extent that there has been no significant change in the functional impairment caused by the Veteran's service-connected headaches (i.e., prostrating attacks which require rest and prevent ordinary activity such as work), the evidence of record does not support a higher rating.  See 38 C.F.R. § 4.1 (stating that the purpose of the Rating Schedule is to compensate a veteran for the average impairment in earning capacity as a result of a service-connected disability).  Thus, while the Board is sympathetic, the lay and medical evidence supports no more than the currently-assigned noncompensable disability rating throughout this appeal.  

The Board notes that it considered the applicability of alternative diagnostic codes for evaluating the Veteran's headaches, but finds that no higher rating is assignable.  In this regard, the Veteran has not reported any additional symptoms associated with his headaches and, to the extent that there is evidence of facial scarring and numbness, he is already in receipt of separate ratings for these disabilities which are not the subject of this appeal.  Thus, the disability in question is not shown to involve any factors warranting evaluation under any other provision of VA's Rating Schedule. 

For all the foregoing reasons, the Board concludes that the Veteran's overall disability picture is most consistent with the currently assigned 0 percent (noncompensable) rating.  Hence, there is no basis for staged rating of the Veteran's headaches, pursuant to Hart (cited above), and the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

(2)  Residuals of Left Femur Fracture

Turning to the Veteran's remaining claim on appeal, he is in receipt of service-connected compensation benefits for residuals of a left femur fracture that have been evaluated as 20 percent disabling pursuant to Diagnostic Code (DC) 5255.  Under this diagnostic code, a 20 percent rating will be assigned for impairment of the femur characterized by malunion with moderate knee or hip disability.  A 30 percent rating will be assigned for malunion with marked knee or hip disability.  A 60 percent rating will be assigned for fracture of the surgical neck of the femur with false joint; or, fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weightbearing preserved with aid of brace.  Finally, a maximum 80 percent rating will be assigned for fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, DC 5255 (2011).  

Initially, the Board notes that when evaluating a disability which contemplates limitation of motion, sections 4.40 and 4.45 of Title 38 of the Code of Federal Regulations require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United States Court of Appeals for Veterans Claims interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  In accordance therewith, any reports of such symptoms have been considered in conjunction with the Board's review of this disability.

Service treatment records reflect that the Veteran was thrown from a Jeep while serving in Vietnam and that he sustained a fracture of the left femur; a nail was surgically inserted into the fractured bone.  Shortly after separating from service, the Veteran complained of pain and weakness in the mid anterior portion of the left thigh associated with sitting for prolonged periods of time, as well as pain in the region of his greater trochanter associated with too much activity and weather changes.  X-rays taken at a July 1969 VA examination revealed an old well-healed fracture at the mid-shaft with a Kuntscher cloverleaf nail extending down to the supracondylar area; there was no evidence of malunion deformity.  

VA treatment records contemporaneous to this appeal show that the Veteran continues to complain of pain in his left hip and thigh.  Also noted, however, is the fact that he reports sufficient energy to perform his activities of daily living and that no functional effects of pain are denoted.  

In January 2011, the Veteran underwent VA orthopedic examination wherein he reported experiencing "moderate" pain in his left hip joint area that increased with changes in the weather and with prolonged sitting.  It was noted that the Veteran occasionally used a cane for ambulation and that he reported missing 4 days of work in the last 60 days due to left lower extremity pain.  Pertinent to the current appeal, x-rays did not reveal any deformity of the left lower extremity, to include the hip and femur.  Additional relevant findings indicated equal leg lengths of 34 inches and no evidence of any bone loss, malunion, nonunion, false joint, abnormal weightbearing, or abnormal gait (although a subjective history of occasional limping was noted).  Range of motion testing of both hips demonstrated 95 degrees of flexion, 20 degrees of extension, 45 degrees of abduction, and 30 degrees of adduction.  Additionally, the Veteran was able to cross his left leg over his right and toe-out more than 15 degrees.  The examiner expressly noted that no pain, weakened movement, excess fatigability, swelling, or incoordination was observed or reported during testing, including during second and third repetitions.  As for other relevant findings, the Veteran's left knee range of motion measured 10 to 145 degrees, as opposed to 0 to 135 in the right knee.  Surgical scars were also reported, measuring 22 square centimeters on the left lateral thigh and 1 square centimeter on the left lateral buttock.  There was no indication of any further deformity.  

Based on the above findings, the examiner's impression was mild degenerative changes of both hip joints.  Notably, the examiner indicated that one would normally expect some difference in the degenerative changes of each hip if the Veteran's left hip disability were directly associated with the service-connected femur fracture.  Here, however, it was the examiner's opinion that it was the Veteran's surgery to treat the left femur fracture, and not the fracture per se, which caused the dystrophic bone formation that is as likely as not the cause of the Veteran's pain.  As for the functional impact of this pain, the examiner noted that there would be a significant effect on the Veteran's usual occupation in the U.S. Postal Service's special delivery department.  Specifically, pain associated with his left hip would result in decreased mobility, problems with lifting and carrying, lack of stamina, and decreased strength.  

Considering the pertinent evidence in light of the applicable rating criteria, the Board finds that a rating in excess of 20 percent for residuals of a left femur fracture is not warranted at any time during this appeal.  In so finding, the Board concludes that the competent evidence does not establish that the Veteran's disability has resulted in more than a moderate hip or knee disability.  In this regard, the Veteran himself indicated that the pain associated with his left hip disability is no more than "moderate," and the range of motion testing conducted at the January 2011 VA examination reflects no compensable loss of flexion, extension, abduction, adduction, or rotation, as contemplated by other diagnostic criteria used to rate hip disabilities.  See 38 C.F.R. § 4.71a, DCs 5250 to 5253 (2011).  Perhaps most importantly, however, the Veteran indicates that he continues to make 10 to 18 deliveries per day in his usual occupation for the U.S. Postal Service despite his disability and that he has only missed 4 days of work in the last 60 days (or 2 months) due to left lower extremity symptoms.  See 38 C.F.R. § 4.1.  Absent evidence that the Veteran's residuals of left femur fracture result in more severe symptomatology, such as compensable limitation of motion of the hip, or evidence of malunion, nonunion, or false joint, the Board finds his disability picture more nearly approximates that contemplated by his current 20 percent rating.  

To the extent that the Board has considered the applicability of alternative diagnostic codes for evaluating the Veteran's residuals of left femur fracture, it has already discussed that the evidence does not establish compensable limitation of motion of the right hip, including ankylosis, thereby warranting a higher rating.  See 38 C.F.R. § 4.71a, DCs 5250 to 5253.  Similarly, there is no evidence of a flail hip joint; thus, DC 5254 is not for application.  Additionally, while there is evidence of compensable limitation of extension of the Veteran's left knee (i.e., 10 degrees), there is no medical evidence or lay assertion that his femur fracture has resulted in any left knee problems.  Regardless, the Board notes that DC 5255 contemplates symptoms pertaining to the knee, including any limitation of motion.  As such, a separate rating for limitation of extension of the left knee would violate the rules against pyramiding.  See 38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Finally, assignment of a separate rating for any large, painful, or deep scarring is not supported by the evidence of record.  In fact, no complaints are made regarding the Veteran's residual surgical scarring at any time during this appeal and the January 2011 VA examination report expressly notes scarring totaling no more than 23 square centimeters.

The Board acknowledges the Veteran's assertions that he is entitled to a higher rating for this disability.  However, the Board must consider the entire evidence of record when analyzing the criteria laid out in the Rating Schedule.  His lay statements regarding pain and subjective symptoms have already been discussed above, along with the relevant objective medical findings of record, and the Board finds that such evidence does not support a rating in excess of the 20 percent previously assigned by the RO.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  As noted above, even with consideration of additional functional limitation due to pain, the Veteran does not demonstrate more than a moderate disability due to residuals of a left femur fracture.  Furthermore, the entire record on appeal is silent for any evidence that might suggest entitlement to a higher rating.  

For all the foregoing reasons, the Board concludes that the Veteran's overall disability picture is most consistent with the currently assigned 20 percent rating.  Hence, there is no basis for staged rating of the Veteran's left femur fracture residuals, pursuant to Hart (cited above), and the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

(3)  Extraschedular Ratings

The above determinations are based upon application of the Rating Schedule to the Veteran's service-connected disabilities.  However, in some cases a disability may present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2011).  In these cases, a referral for consideration of an extraschedular rating is warranted.  Id.  Here, the RO considered (and rejected) consideration of an extraschedular rating for either of the disabilities on appeal (as reflected in the July 2011 supplemental statement of the case).  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the Board finds that the evidence does not show such an exceptional disability picture as to either the Veteran's headaches or his residuals of a left femur fracture that the available schedular ratings are inadequate.  Specifically, a comparison between the level of severity and symptomatology of these disabilities with the established criteria found in the Rating Schedule shows that the rating criteria used reasonably describe his disability level, to include occupational impairment.  

As discussed above, the Veteran's predominant subjective and objective complaints regarding headaches pertain to pain associated with such headaches.  Seeing as the rating criteria focus on the effects of such pain (as well as the frequency of such effects), it appears that the Rating Schedule adequately contemplates those symptoms relevant to the Veteran's headache disability.  Similarly, the Veteran's predominant subjective and objective complaints regarding his left femur fracture are left hip pain and decreased mobility, both of which are directly contemplated by the rating criteria applicable to hip disabilities.  

In short, there is nothing in the record to indicate that the symptomatology associated with the Veteran's service-connected disabilities on appeal is not contemplated by the schedular rating criteria used to evaluate these disabilities.  As such, the Board need not consider whether there are related factors such as frequent hospitalization or marked interference with employment which might warrant referral for extra-schedular consideration.  Id.  








	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to a compensable evaluation for headaches associated with residuals of a fracture of the right zygoma is denied.

Entitlement to an increased evaluation for residuals of a left femur fracture, currently evaluated as 20 percent disabling is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


